Citation Nr: 1706549	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for essential tremor (claimed as tremors in both hands), to include as due to chemical exposure or as secondary to service-connected disability.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971, including service in the Republic of Vietnam from June 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has considered whether, consistent with the Veteran's statements, his treatment records, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for service connection for PTSD should be expanded to include any acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). However, in this case, the Veteran is already service-connected for anxiety disorder. Accordingly, the scope of the appeal is limited to service connection for PTSD.

In a December 2016 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to an increased rating for the service-connected anxiety disorder, and requested an updated examination in this regard.  This matter, however, is not currently before the Board.  To the extent that the Veteran seeks an increased disability rating, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015); see Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660  (Dep't of Veterans Affairs Sept. 25, 2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to service connection for essential tremor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Proper notice from VA must be provided to the claimant prior to an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The notice required must (1) inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, upon receipt of an application for a service-connection claim, the notice requirement of the VCAA apply to each of the five elements of the claim, including notice of what is required to establish service connection and information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify the Veteran. The record reflects that prior to the initial adjudication of the claim in March 2011, the RO mailed the Veteran VCAA letters in May and July 2010 fully addressing all notice elements. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary. 38 C.F.R. § 3.326(a). In this case, the service treatment records and personnel records have been of record since at least the March 2011 rating decision. The RO also obtained VA outpatient treatment records and the Veteran has submitted a private treatment record from Statesville Neurology. In support of his claim, the Veteran submitted personal lay statements and lay statements from his wife and previous employer. VA provided the Veteran a VA examination with respect to the claimed PTSD in July 2010. Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

The Board has considered the Veteran's representative's request for a new VA psychiatric examination, as discussed in the December 2016 Appellate Brief.  However, the representative's request relates to the issue of whether the Veteran's service connected anxiety disorder has increased in severity; a matter which is not before the Board at this time. Review of the July 2010 VA examination report reflects that the Veteran's psychiatric symptomatology was discussed, and the examiner assigned diagnoses based on review of the record and examination of the Veteran, with complete rationale for the conclusions reached. Therefore, the Board finds this examination adequate for adjudication of the matter of entitlement to service connection for PTSD.

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim. Washington v. Nicholson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis

The Veteran contends that he is entitled to service connection for PTSD, as he believes that he has PTSD due to his traumatic experiences during service in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. See 38 C.F.R. §3.304(f). 

As an initial matter, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the DSM (DSM-V). The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125. It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014). See 80 Fed. Reg. 14308 (March 19, 2015). In the instant case, the appeal was certified to the board prior to August 2014 and, thus, amended 38 C.F.R. § 4.125 does not apply.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309. For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity. 38 C.F.R. §§ 3.303(b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013). While this list includes psychoses, as PTSD is not among the psychiatric disorders considered as psychoses, 38 C.F.R. § 3.303(b) is not for application. See 38 C.F.R. §§ 3.309(a),3.384.

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The law limits entitlement to service connection for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability. In the absence of proof of a current disability, there is no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Here, the Veteran's service treatment records indicate that the Veteran was hospitalized in Japan for three months due to a mental breakdown in April 1969. Diagnoses of schizophrenic reaction, undifferentiated type, manifested by confusion, loosening of association, paranoid, delusions, depression, personality pattern disturbance, other and unspecified, borderline personality were indicated. 

In various written statements, the Veteran states that shortly before his hospitalization, he assisted in fighting a chemical fire at a depot. The fire caused explosions and the spread of chemicals, fumes, and debris. 

The Veteran was afforded a VA psychiatric examination in July 2010.  During the examination, the Veteran described the fire and explosions at the chemical depot in Vietnam as particularly traumatic. However, the VA examiner did not find that the Veteran had any symptoms of persistent re-experiencing of the traumatic event or clinically significant distress. The Veteran did have symptoms of markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and irritability or outbursts of anger. The VA examiner described the Veteran's symptoms as chronic but generally mild with minimal impact on his functioning.

The VA examiner concluded by assigning a diagnosis of anxiety disorder, but found that the Veteran did not have diagnosis of PTSD that conformed to DSM-IV criteria. According to the VA examiner, the Veteran compellingly related his current anxiety, including periods of depression low elf-esteem excessive worry interpersonal difficulties irritability and impatience, to the experience of being hospitalized while in Vietnam. The Veteran stated that it was not the traumatic experience itself that currently impacted him but the shame and humiliation of being restrained, removed from active duty, and hospitalized. The VA examiner added that the diagnosis of anxiety disorder stemmed from the Veteran's experience while enlisted in the Army.

In addition, a February 2010 private treatment record does not contain a diagnosis of PTSD. Rather, his private physician diagnosed the Veteran with a benign essential tremor. Likewise, VA treatment records dated from April 2010 to May 2010 indicate that the Veteran suffers from anxiety and insomnia, not PTSD.

In sum, the record reflects that the Veteran does not have PTSD. The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321(2007). Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225. Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board has considered the statements from the Veteran, his wife, and former employer that were provided in support of the Veteran's claim. The Board notes that the Veteran's former employer observed that the Veteran lost his composure, had out-of-character outbursts, showed episodic anger, exhibited irrational behavior, and had the inability to deal with or keep his job. Additionally, the Board acknowledges that the Veteran's wife witnessed the Veteran become unexplainably angry and irritable and she also noted that he had trouble sleeping. 

As part of his PTSD claim, the Veteran stated that he has continued to try and cope and has self-medicated over the years.  After the 1969 chemical fire at the depot in Vietnam, the Veteran had a mental breakdown and contemplated suicide. See May 2013 VA Form 9; August 2010 correspondence. Shortly after the fire, the Veteran recalled sitting in a hospital restrained by shackles and a strait jacket, feeling helpless, and that he was being treated like a criminal. See VA Form 9.

Although the Veteran and his wife and former employer are competent to provide statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465 (1994). When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). In this case, the record does not show, nor does the Veteran contend, that they have specialized education, training, or experience that would qualify them to render a medical diagnosis related to PTSD. The issues in this case are outside the realm of common knowledge of a layperson. See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer). In this regard, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014). See also Clemons, 23 Vet. App. at 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); 38 C.F.R. § 4.125(a). Moreover, the Veteran has never reported that any medical professional has diagnosed him as having had PTSD during the pendency of the appeal.

In addition, to the extent that the Veteran and other lay witnesses discuss symptoms such as irritability and outbursts of anger that interfered with his employment, the Board notes that the Veteran is already service-connected for anxiety disorder, and such symptoms are contemplated in the rating assigned for the disability. Accordingly, these reports of symptomatology do not provide a basis to grant service connection for another psychiatric disorder.  See 38 C.F.R. § 4.14 (evaluation of the same disability under various diagnoses is to be avoided).

As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for PTSD must be denied.

ORDER

Service connection for PTSD is denied.

REMAND

The Board finds that a remand is necessary in this case to obtain a fully adequate medical opinion regarding the Veteran's essential tremor.

The Veteran contends that his essential tremor (claimed as tremors in both hands) is related to his military service, to include his exposure to chemicals therein, or, in the alternative, is secondary to service-connected disability. The Veteran asserts that he began to suffer from hand tremors in April 1969 while hospitalized for three months in Japan due to a mental breakdown. Shortly before his hospitalization, a fireball hit a supply shed exposing the Veteran to chemicals that he attributes to his condition.

The Veteran was afforded VA examinations in March 2011 and April 2013 to determine the nature and etiology of the claimed hand tremors.  

With respect to secondary service connection, the March 2011 examiner opined that the Veteran's hand tremor was not secondary to or permanently aggravated by PTSD or anxiety disorder.  However, the VA examiner did not discuss the Veteran's service-connected diabetes mellitus type II in rendering this opinion on secondary service connection. The Veteran's representative in the December 2016 Appellate Brief contends that the Veteran's essential tremor is associated with a service connected disability, including the Veteran's service-connected diabetes mellitus type II, and attached medical articles purporting a relationship between the Veteran's service connected disabilities and his tremors.

The April 2013 VA examiner opined that the Veteran's hand tremors, diagnosed by the VA examiner as essential tremor, was less likely as not secondary to chemical exposure while in military service.  The Veteran contends that hand tremors began following his exposure to the chemical fire and have progressively worsened since his separation from service.   The examiner, however, appears to have relied on the lack of documented complaints of tremors in the Veteran's service treatment records and the lack of documented treatment in rendering her negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (noting the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim);   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). For the foregoing reasons, the Board finds that the 2011 and 2013 examinations and opinions are inadequate, and an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any tremor disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the AOJ should obtain an addendum opinion from a qualified medical professional. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the essential tremor had its onset during active duty or is causally or etiologically related to his military service, to include any injury, chemical exposure or symptomatology therein.  The examiner should note and discuss the Veteran's contentions that hand tremors began following his exposure to the chemical fire and have progressively worsened since his separation from service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that the essential tremor was caused or aggravated by the Veteran's service-connected disabilities, to include diabetes mellitus type II. Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In rendering this opinion, the examiner should also address the medical articles submitted by the Veteran purporting a relationship between the Veteran's service connected disabilities and his tremors.

The examiner should also discuss the medically known or theoretical causes of the essential tremor and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the current disability is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. All pertinent symptomatology and findings must be reported in detail. 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


